Beck,- J.
(After stating the foregoing facts.) Whether or not the decision of the court below was correct, which adjudicated that the petitioner was the owner in fee simple of an undivided half interest in the land described in the above deed, depends entirely upon the legal construction of that deed. Whether or not the deed will bear the construction so given by the trial court is the sole question involved in the case. Clearly in the granting clause of *690the deed a half undivided interest in the land in controversy is conveyed to Elsie Garrett, the defendant in error. Are there any conditions or limitations imposed by the subsequent clauses in the deed? Or does any of the language employed in any of the subsequent clauses manifest a clear intention to impose a condition upon or to limit or defeat the right and title as set forth in the granting clause? If there is such language, the instrument must be so construed as to give effect to language making clear the intention of the grantor, notwithstanding any conflict between it and the language of any preceding clause in the conveyance. For it is a rule guiding us in the interpretation of deeds, as well as of ordinary contracts, that “the cardinal rule of construction is to ascertain the intention of the parties. If that intention be clear, and it contravenes no rule of law, and sufficient words be used to arrive at the intention, it shall be enforced, irrespective of all technical or arbitrary rules of construction.” Huie v. McDaniel, 105 Ga. 319 (31 S. E. 189); Civil Code, § 4266. But there is another rule of construction which must not be ignored; and that is, that all .parts of an instrument, the proper construction of which is sought, should be given effect and upheld, if that be possible. Applying both these rules of construction to the deed in question, we have reached the same conclusion as that reached by the court below. The portions of the instrument under consideration following the granting clause do not so clearly show an intention upon the part of the grantor to impose conditions or limitations upon the estate first granted to Elsie Garrett as to require, in obedience to the cardinal rule of construction which we have just stated, that we should hold that the conditions or covenants created by that portion of the deed immediately following the description of the land conveyed affect the half undivided interest in the land granted to Elsie Garrett. Clearly what are termed “conditions of the gift and deed,” whether they be conditions or covenants, affect the interest taken by M. D. Gilreath; and we are of the opinion that they affect that interest alone. The “conditions” in the deed were to be performed by M. .D. Gilreath alone; and it is perfectly consistent, in view of that fact, to hold that, as the performance of the conditions was to be by M. D. Gilreath and the language in the granting clause gives an unconditional estate - to Elsie Garrett, the conditions affected only the party who was to. *691perform. This construction is somewhat strengthened by a consideration of the other portions of the deed, wherein it is recited that the grantor gives to his son, M. D. Gilreath, at the death of the grantor, all other property, of whatever nature and kind in fee simple and without any reservation whatever; and in the habendum and tenendum clause 'and in the warranty clause reference is made only to the interest of the son, M. D. Gilreath, and not to the interest of the daughter, Elsie Garrett; which seems to indicate that in the granting clause, which conveyed to Ms daughter, Elsie Garrett, without condition or limitation, the grantor made final disposition of that interest in his property which he intended ’to give to his daughter, and in subsequent portions of the deed dealt only with the interest in his property which he intended to give to his son, M. D. Gilreath.

Judgment affirmed.


All the Justices concur.